Shaw C. J.
delivered the opinion of the Court. This is assumpsit by the indorsees against the promisors on a promissory note given at St. Louis in the State of Missouri. The *515defendants plead in bar, that after the making of the note, which was given to one Oliver Hudson, upon a purchase at auction of the goods of Hudson, and in satisfaction of a precedent debt to Hudson, by Rundlett and his partner Randolph jointly, they were attached as the garnishees of said Hudson, and upon a disclosure of the circumstances under which this note was given, they were adjudged liable as such garnishees, to Hill and M‘Gunnegle, the plaintiffs in that suit. It is not alleged that they have paid over any thing, in pursuance of the judgment in that suit, nor is the law of Missouri set out to such an extent as to enable the Court to determine what is the effect of such a judgment in that State. On oyer the judgment and proceedings are set out at length in the replication. The proceedings are detailed so far as to show, that John S. Rundlett for the firm of Rundlett and Randolph, garnishees in the case, having in his answer admitted that they were indebted to said Oliver Hudson in the sum of $ 379-74, it was considered, that the plaintiffs recover against said Rundlett and Randolph, garnishees as aforesaid, the said sum &c. To this plea, there is a demurrer and several causes are assigned.
It has been very well settled in this commonwealth, that a judgment against a garnishee in another State; where the Court has jurisdiction of the person and of the subject matter, will protect one here, who has been obliged to pay or is compellable to pay, in pursuance of such judgment, although it be a debt due on the promissory note or other negotiable security, although no such judgment would have been rendered against a garnishee or trustee under our laws, and although such law appears to us a little unreasonable. Hull v. Blake, 13 Mass. R. 153.
He who pays under the judgment of a tribunal having legal jurisdiction to decide, and adequate power over the person or property, to compel obedience to its decisions, has an indisputable claim to protection. But upon general principles, one who has not yet been compelled to pay, and who may never be obliged to pay to another, who has attached the debt in his hands, although he may have good right to insist that proceedings ought not to be commenced or pros*516ecuted against him, whilst his hands ai'e tied, and he is legally prohibited from paying his debt, and so may have good ground for an abatement or stay of proceedings, seems in no condition to deny the plaintiff’s right to recover his debt, absolutely and iorever.
Without at present considering the cases cited in the argument, as having been decided under the trustee law of this commonwealth, which appear to have turned upon the particular phraseology of the statute, and seem to have a contrary bearing, and which may deserve more consideration should the same question arise on our statute, it is manifest that when a defendant relies upon the law of another State and the judicial proceedings under it, it must depend entirely upon the law of such State, to determine the nature and effect of such proceedings. There is no magic in the word 11 judgment ” or “ execution ” ; it is the provisions of law, which give them life and efficacy, and determine their character and effect.
In examining the record of the judgment, as set out in the replication, it does not appear, that any execution has ever been awarded. But it does appear, that the whole debt due to the plaintiffs in that suit as settled by the judgment, was $ 1007-79, with costs, and that other garnishees were charged in precisely the same terms with the defendants in several sums, which, together with the judgment against the defendant, made upwards of $2100, that is, more than double the amount. It is impossible therefore to consider, that these debts became absolutely transferred and made debts due from the garnishees to the attaching creditor; the more rational inference therefore Would be, that by the law of that State such judgment is deemed to operate as a sequestration, as a lien, making these sums chargeable and liable in the hands of the garnishees to the amount of the attaching creditor’s debt and no further. If.this is not a just inference, if the effect of this adjudication was absolutely to transfer the debt, to extinguish the relation of debtor and creditor between the garnishee and the original proprietor and present indorser of the note, the law of Missouri giving it that extraordinary effect, should have been set out ; but as it is not done, the plea in bar cannot be supported.
*517In order however to see whether this was a mere defect m the form of pleading, and whether, if the law of Missouri were fully set out, it would make any difference, we have had recourse to the statute law of the State under which these proceedings were had, passed in 1825. It details particularly the whole course of proceeding. Without giving an analysis of the statute, it will be sufficient to state that it provides, that lands, goods, moneys, credits and effects may be attached, where the defendant is a non-resident, or has absented himself or absconded, so that ordinary process of law cannot be served on him ; that in certain cases a capias may issue against the garnishee; that ail the property attached, where practicable, shall be taken into custody by the sheriff, unless the garnishee will give .bond to see it forthcoming $ that the defendant not appearing, public notice shall be given $ that the garnishee may be examined on allegations and interrogatories, and shall answer on oath ; that any claimant of any of the property or effects attached, may appear and interplead ; that the defendant may appear and file special bail, in which case, all the attachments shall be dissolved, and the proceedings in relation to the garnishees terminated. But if the defendant does not appear, the damages may be liquidated by a jury or by the court, and judgment shall be entered for the amount, as in other cases ; provided however that such judgment shall bind only the property attached, and shall have no other effect, even as evidence of debt between the parties. It further provides, that no execution shall issue, till the plaintiff has given bond in double the amount, to refund, if the debtor shall appear within three years and disprove the debt or any part of it. But the most material provision is the one which provides how execution shall be issued and satisfied. It directs that the execution against the defendant shall be levied upon the lands, goods and effects in die possession and custody of the sheriff, and such as may be delivered to him by any garnishee ; and the execution against the garnishee or so much thereof as shall not It discharged by delivery of goods &e. of the defendant, shall be levied as other executions. It directs the sheriff to make sale of the property levied, as in other cases, except that he *518shall sell the property of the defendant first, and if the proceeds of that shall be sufficient to satisfy the debt and costs, the execution against the garnishee shall be returned and discharged as satisfied. If insufficient, then the balance is to be levied on the execution against the garnishee ; and satisfaction of the execution against the defendant, and payment of costs on the others, shall be a satisfaction of the whole.
From this view of the statute laws of Missouri, undei which, it is very obvious, these proceedings took place, it is manifest that the judgment against the garnishees amounts to nothing more than a lien on the fund in their hands, and even that is a provisional one, to take effect only in case that other funds which are first chargeable, shall prove insufficient. The Court are therefore of opinion, that notwithstanding the judgment, until an execution has been awarded, and the garnishee has been called on and compelled to pay, it is not such a payment, merger or discharge of the original debt, as to be pleaded in bar, and therefore, that the plea in this case, not stating either payment or execution awarded, is bad.